UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF INDIANA

SOUTH BEND DIVISION
IN RE: CASE NO. 18-31743
IAN MICHAEL WESTPHAL, Chapter 7
Debtor.

PRELIMINARY INVENTORY REPORT
AND REQUEST FOR NOTICE TO CREDITORS

Comes now Gary D. Boyn, Chapter 7 Trustee, and respectfully shows:

1.

I am the Trustee for the above-captioned Debtor.

2. As Trustee, I have constructively taken possession of all property shown on the
Schedules filed by the Debtor and adopt the same as my preliminary inventory;
specifically, I have requested copies of the Debtor’s 2018 tax returns; once reviewed
I will determine if I have a claim to any of the refunds.

3. The above monies will be deposited in a certain account at Rabobank, N.A.

4. Pursuant to Federal Rule of Bankruptcy Procedure 3002(c)(5), I request that the
Bankruptcy Clerk notify creditors that a payment of dividend appears possible in this
case.

Respectfully Submitted,
Dated: October 29, 2018 /s/ Gary D. Boyn

 

Gary D. Boyn, Trustee

{21 W. Franklin St., Suite 400
Elkhart, IN 46516

(574) 294-7491

CERTIFICATE OF SERVICE

The undersigned hereby certifies service of the foregoing was sent electronically via the Bankruptcy
Clerk’s ECF System or has been made by placing a copy thereof in the United States mail, first class
postage prepaid, this 29" day of October, 2018:

U.S. Trustee’s Office: USTPRegion10.SO.ECF@usdoj.gov
Kenneth L. Fugate: Fugate.ecfi ail.com

/s/ Gary D. Boyn

ajw/drafts/Westphall-preinvrept/gdb/bas
